—Order, Supreme Court, Bronx County (Howard Silver, J.), entered December 18, 2000, which granted defendant’s motion to strike the complaint for plaintiffs failure to comply with a prior order conditionally dismissing the complaint unless plaintiff produced certain documents and appeared for a continued General Municipal Law § 50-h hearing, unanimously affirmed, without costs.
The motion was properly granted in view of plaintiffs unjustified refusal to answer relevant questions at the section 50-h hearing and failure to comply with the conditional order of dismissal (see, Engeleit v Bell Atl., 291 AD2d 210). Plaintiffs attorney’s claim that he did not appear at the continued section 50-h hearing because someone in defendant’s attorney’s office had represented that the hearing had not been scheduled was properly rejected as incredible, and does not explain the failure to comply with the document production aspect of the conditional order. Concur—Nardelli, J.P., Tom, Sullivan, Rubin and Friedman, JJ.